.AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of I   \



                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November 1, 1987)
                                      V.

                        Ernesto Perez-Robles                                    Case Number: 3:19-mj-20909

                                                                                Leila W Morgan
                                                                                Defendant's Attorney


REGISTRATION NO. 83374298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                           ~--~------------------------~
  D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                              Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

  D The defendant has been found not guilty on count( s)
                                                                           ~-------------------


  0 Count(s)                                                                     dismissed on the motion of the United States.
                    ~----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~TIME SERVED
  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Wednesday, February 20, 2019
                                              . - - - - - - -------bia.U:.        of Imposition of Sentence
                                                                                                                   ~
                                                            FILED
 Received
               ~-------1-
               DUSM                                         FEB 2 0 2019
                                                 C LERK, U.S. DISTRICT COURT
                                                                              UN TED STATES MAGISTRATE JUDGE
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                               BY                          DEPUTY
 Clerk's Office Copy                                                                                                        3:19-mj-20909
